Citation Nr: 1301687	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  10-06 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to service connected post-traumatic stress disorder (PTSD) or exposure to Agent Orange. 

2.  Entitlement to an initial rating of 100 percent for PTSD.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to February 1971. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to service connection for rheumatoid arthritis and granted service connection for PTSD and assigned an initial 30 percent disability rating, effective January 18, 2008.

In December 2008, the RO assigned an initial 50 percent rating for PTSD, effective August 7, 2008.

In an August 2009 decision, a Decision Review Officer (DRO) assigned an effective date of January 18, 2008 for the initial 50 percent rating for PTSD, which is the date of the initial grant of service connection. 

In March 2010, the Veteran testified at a hearing before the DRO at the RO. A transcript of the hearing has been associated with his claims folder.

This appeal was previously before the Board in March 2012.  The Board granted an initial rating of 70 percent for the Veteran's PTSD, effective from January 18, 2008.  The Board also granted a total rating based on individual unemployability due to service connected disabilities (TDIU).  The issues of entitlement to an initial evaluation of greater than 70 percent for PTSD and entitlement to service connection for rheumatoid arthritis were remanded for further development.  The appeal has been returned to the Board for further review. 

The issue of entitlement to service connection for rheumatoid arthritis is REMANDED to the RO via the Appeals Management Center.  The Veteran will be advised if further action is required on his part.


FINDING OF FACT

Since January 18, 2008, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood without symptoms approximating total social and occupational impairment. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for PTSD have not been met since January 18, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The appeal for a higher initial rating for PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  The Board concludes that the duty to notify has been met.  

The duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran was afforded appropriate VA examinations; there is no evidence of a change in the disability since the last examination.  

The development sought in the March 2012 remand with regard to the PTSD issue has been completed, in that records of his treatment at a Vet Center and from the Veteran's treatment at a Vet Center and by W. Florek, Ph.D. were obtained.  Manual provisions were followed as directed to assess whether the Veteran was exposed to herbicides in service, and a supplemental statement of the case was issued.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.


Initial Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.   

Where the Veteran disagrees with an initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  

A 70 percent evaluation is provided under this formula for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9411.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

Under the formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan v. Principi, at 444.

Applying this analysis to the criteria for the 100 percent rating, it follows that the Veteran would be entitled to that rating if PTSD caused total occupational and social impairment, regardless of whether he had some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms were listed or not.  

Pertinent evidence includes a VA outpatient treatment record date in February 2008, showing that the Veteran had no contact with the older of his two sons.  He worked at odd jobs.  

At a VA examination in April 2008, it was reported that the Veteran had been unemployed since 1996 and had stopped work due to reasons unrelated to PTSD.  He had minimal family relationships but no deficiencies in thought processes or judgment.  He was not suicidal or homicidal.  He did report disturbed sleep.  It was opined that PTSD caused deficiencies in the areas of judgment, thinking, family relationships, work, mood, or school; but did not cause total social and occupational impairment.  The global assessment of function was 45.

The Veteran was evaluated by W. Florek, Ph.D. in July 2008.  He had good relationships with a former spouse and one of his two sons.  He had no male friends.  He had worked for 18 years as a DJ but had stopped due to the effects of rheumatoid arthritis.  He continued to work three to four times per month as a DJ.  Dr. Florek assigned a GAF of 52.

The Veteran's most recent VA examination took place in October 2010.  At that time the Veteran reported that he lived alone, but continued to have a close relationship with one son and had one male and three female friends.  He had been retired since 1996.  He reported suicidal ideation and his behavior was abnormal in that he was noted to pace the hallway at the time of the examination.  The diagnosis was PTSD and the GAF was 45.  The examiner found some increase in symptoms.

The additional material received since the March 2012 remand includes both VA and private medical records.  The private medical record consists of a copy of the July 2008 psychological evaluation from Dr. Florek.  Additional VA records received since the remand include February 2008 and March 2010 letters that summarize the Veteran's treatment at a Vet Center.  Copies of an August 2008 and an October 2010 VA examination that were considered in the March 2012 decision were also obtained.  However, the VA records also include records from a Vet Center dating from 2008 to 2010 that include an intake assessment, counseling records and progress notes.  The Board will review these records to ascertain if they provide a basis for a 100 percent evaluation.  

In addition, the actual treatment records were received from the Vet Center.  In January 2008 the Veteran reported little work because he was disabled due to rheumatoid arthritis.  He did not socialize and was seeking financial aid for his rent.  He had not worked 20 hours a week since 2006.  On mental status evaluation the Veteran did not have delusions, disorganized thinking, or hallucinations.  He denied sleep disturbance but reported a poor appetite and low energy level.  The Veteran denied a history of suicide attempts and said he would never act out thoughts of using a gun.  His reported trauma was witnessing an accident on the deck of an aircraft carrier that killed another sailor.  He wanted help with anger management.  After the examination and review of the Veteran's symptoms, the diagnosis was PTSD, chronic, and depression.  Other records from 2008 show the Veteran continued to report feelings of anger, and to deny suicidal ideations.  He also reported having nightmares.  

Vet Center counseling records from February 2010 to March 2010 show that the Veteran had symptoms such as anger, poor sleep and appetite, and dreams of a sexual assault of his person that occurred in service.  He had problems trusting other males or in accepting them as authority figures.  Records describe him as cooperative and coherent, and he did not have suicidal ideations or intentions.  The Veteran denied losing control of his anger.  The examiner stated that he could not see any depression or anxiety in the Veteran's narratives.  

The Veteran completed a questionnaire in February 2010 that asked him about many different symptoms.  He answered "yes" to having feelings of hopelessness or despair.  He denied having suicidal thoughts or plans, and having homicidal thoughts or plans, although he did report having thoughts of killing himself that he would never carry out on another test he completed on the same day.  On a PTSD self test he stated that he had distressing memories and dreams about the stressful incidents that caused his PTSD.  He also had flashbacks and distress upon reminders of the incidents.  Other symptoms included avoidance, loss of interest, detachment from others, emotional restriction, a feeling that his future was foreshortened, sleep problems, irritability, concentration problems, feeling on guard and exaggerated startle response.  The Veteran also reported feeling sad or distressed, disinterested in life, and guilty.  

The Veteran completed an assessment with a military sexual trauma counselor at a Vet Center in March 2010.  He reported losing every job he had ever had either by quitting or being fired.  On examination, the Veteran was oriented times three.  He denied suicidal and homicidal ideation, but noted he had a difficult time with aggression and anger management.  He tended to isolate and had a difficult time maintaining relationships.  The diagnosis was severe, chronic PTSD with secondary panic and depression.  

An additional assessment form also completed in March 2010 states that the Veteran had a suicide attempt in 1970.  During traumatic brain injury screening, he reported feelings of hopelessness, but denied homicidal thoughts, fatigue, disturbed sleep, irritability or aggression, anxiety, depression, apathy, and speech difficulties.  

Counseling records from 2010 show that the Veteran reported a decrease in anger outburst and an increase in socialization after participating in his anger management group.  He denied suicidal and homicidal thoughts and paranoid ideations.  Records from 2011 show that the Veteran continued to deny suicidal and homicidal ideation, but also continued to feel angry.  He reported using the techniques he had learned to control his anger in stressful situations.  February 2011 records state that his appearance and behavior were appropriate, his speech was coherent, and his attention and concentration were adequate.  He was noted to have a girlfriend and at one point to participate on Facebook. 

The examination and clinical records and the Veteran's own reports indicate that he does not have most of the symptoms listed as examples under the criteria for a 100 percent rating, such as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living; disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

The most recent examination did report inappropriate behavior, but pacing the hallway in an agitated manner does not appear to be grossly inappropriate.  More importantly, regardless of whether this behavior was grossly inappropriate, it does not, in conjunction with his other symptomatology result in complete social and occupational impairment.

Although, the Veteran has provided varying descriptions of his work history, he has reported that he engages in occasional odd jobs or work as a DJ.  He has not reported that he stopped these activities.  He has also been able to maintain good relationships with some family members.  Although, socially isolated, he has some friends.  

Accordingly, the weight of the evidence is against a finding that PTSD causes total social and occupational impairment.  If follows that the evidence is against the grant of an initial 100 percent evaluation for PTSD at any point since the effective date of service connection.  38 C.F.R. § 4.130, Code 9411.  

Extraschedular Rating

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  

When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular criteria contemplate social and occupational impairment resulting from any manifestation of PTSD.  The record does not show that the Veteran has manifestations that are beyond these expansive criteria.  They adequately describe the Veteran's symptoms of PTSD.  The symptoms listed in the rating criteria for psychiatric disabilities are not exclusive, and all psychiatric symptoms have been considered before determining that the Veteran does not have total social and occupational impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


ORDER

Entitlement to an initial rating of 100 percent for PTSD is denied. 


REMAND

In its previous remand the Board noted that it had found previous VA medical opinions to be inadequate because they did not take into account medical literature submitted by the Veteran.  He had submitted an article published by the New York Academy of Medicine reporting an increased incidence of autoimmune diseases, including rheumatoid arthritis, in Vietnam veterans who had PTSD.  

The Veteran was afforded a VA examination in April 2012.  The examiner opined that PTSD did not cause rheumatoid arthritis, but that stress could aggravate the disease.  The examiner added that it was "difficult to otherwise provide cause-effect relation without resorting to speculation, as to whether the arthritis progression is natural course of disease or related to PTSD."  The examiner also noted that the article from the New York Academy of Medicine had been reviewed.  The examiner did not; however, explain why that article was apparently discounted or failed to provide evidence that PTSD did cause rheumatoid arthritis.  The Board has a duty to insure that medical opinions include reasons for their conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

Accordingly, this case is remanded for the following:

1.  Ask the examiner who provided the April 2012 examination and opinion to provide an explanation as to whether the article from the New York Academy of Medicine provides evidence that PTSD can cause rheumatoid arthritis and whether the Veteran's rheumatoid arthritis at least as likely as not was caused by PTSD.  The examiner should provide reasons for these opinions.

If an opinion cannot be provided without resort to speculation, the examiner must provide reasons why the needed opinion cannot be provided and whether the inability is due to the limits of medical knowledge or additional evidence would permit the opinion to be provided.

If the April 2012 examiner is not available; another physician may review the record and provide the needed opinions and explanations.  If further examination is deemed necessary, this should be arranged.

2.  If any benefit sought on appeal remains denied, the agency of original jurisdiction should issue a supplemental statement of the case.  The appeal should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


